internal_revenue_service number release date index number ----------------------------------- ------------------------------- -------------------------------------------- ------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-112700-06 date date this is in response to a letter of date and subsequent legend state m ------------ employer ----------------------------------- ein ---------------- plan ----------------------------------------------------------------- dear ---------------- correspondence requesting a ruling on the federal_income_tax consequences of employer’s deferred_compensation plan which employer intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code effective as of date to strengthen its human resources and its ability to attract and retain competent individuals the plan previously requested and received a favorable ruling dated date the plan was amended and restated effective as of date for compliance with recent changes in the law including but not limited to the small_business job protection act of taxpayer_relief_act_of_1997 and economic_growth_and_tax_relief_reconciliation_act_of_2001 full-time employees and certain part-time employees are eligible to participate in the plan the plan excludes from participation part-time noneligible employees leased employees individuals whose employment is governed by the terms of a collective bargaining agreement between the individual’s representatives and employer under which such benefits were the subject of good_faith bargaining nonresident_aliens with no united_states source income and individuals classified by employer as independent contractors employer a political_subdivision of state m originally established the plan the plan provides that upon separation from employment with employer participants may elect to defer to the plan on a pre-tax basis compensation that plr-112700-06 they would have otherwise received for services to employer an election to defer compensation must be made prior to the period for which the compensation is earned the plan provides for a maximum amount that may be deferred by a participant in any taxable_year this maximum amount includes the catchup provisions of sec_457 and sec_457 of the code participant elective_deferrals are the only contributions allowed to be made to the plan elective_deferral contributions and other transfers to the plan are credited to a separate_account established for each participant participants subject_to procedures established and applied in a uniform nondiscriminatory manner are permitted to self- direct the investment of their account balance in the absence of a participant self- direction election accounts are invested in an age-based lifestyle fund selected in the sole absolute discretion of the board_of the plan on behalf of employer participants are entitled to receive a distribution of their account balances participants are permitted to elect to receive their distribution as follows a lump sum payment b installment payments or c any other option designated by the plan_administrator the plan contains language to ensure compliance with the applicable provisions of code sec_401 the plan permits participants to roll over their distribution to an individual_retirement_account individual_retirement_annuity a_trust a plan b annuity or e a eligible_plan balance if they incur an unforeseeable_emergency the plan defines an unforeseeable_emergency as a an illness or accident of the participant the participant’s spouse or the participant’s dependent as defined by sec_152 of the code b the loss of the participant’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by insurance c the need to pay for the funeral_expenses of the participant’s spouse or dependents as defined by sec_152 of the code or d any other similar extraordinary and unforeseeable circumstance arising as a result of events beyond the control of the participant such distributed_amount may be relieved through reimbursement or compensation from insurance or otherwise by liquidation of a participant’s assets to the extent that liquidation of such assets would not itself cause severe financial hardship or by the cessation of deferrals under the plan the plan also limits emergency distributions to the amount reasonably necessary to satisfy the emergency need including any amounts necessary to pay for any federal state or local_income_taxes or penalties reasonably anticipated from the distribution an unforeseeable_emergency does not include a distribution to the extent that participants are permitted to request in-service withdrawals of their account the plan permits participants to request a loan from their account balance plr-112700-06 loans to a participant may not exceed the lesser_of a dollar_figure reduced by the greater of i the outstanding balance of any loan from the plan on the date the loan is made or ii the highest outstanding balance on loans from the plan to participant during the one year period ending on the day before the date the loan was approved not taking into account any payments made during such one year period or one half of the value of the participant’s account balance participants are allowed to have up to two loans outstanding at any time for purposes of the above limits plan loans are aggregated with any outstanding loans of any qualified_retirement_plan sponsored by the employer all contributions and transfers to the plan all property and rights purchased with such amounts and all income attributable to such amounts shall be held and invested in the plan’s trust the trust was established by the employer and constitutes a valid trust under the laws of state m the trust’s provisions ensure that all investment amounts property and other assets are held for the exclusive benefit of the participants and their beneficiaries and to defray any reasonable plan expenses and prohibit prior to the satisfaction of all liabilities with respect to the participants and the beneficiaries for any part of the assets and income thereon to be used for or diverted to purposes other than the exclusive benefit of the participants and their beneficiaries subject_to claims of the participant’s or beneficiary’s creditors and each participant or beneficiary does not have the right to sell assign transfer or otherwise convey the rights to receive any payments under the plan or interest under the plan the account balance of each participant or beneficiary under the plan is not sec_457 of the code prescribes that an eligible deferred_compensation sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary plan must meet the distribution_requirements of sec_457 d eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 of the code provides that for a sec_457 plan to be an sec_457 g of the code provides that a plan maintained by an eligible plr-112700-06 governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that for purposes of sec_457 custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 above we conclude as follows based upon the provisions of the plan and the representations summarized the plan is an eligible_deferred_compensation_plan as described in sec_457 of the internal_revenue_code_of_1986 as amended by egtrra and the treasury regulations thereunder amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan except as specifically ruled upon above no opinion is expressed as to the this ruling is directed only to employer and applies only to the plan submitted federal tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable_date as revised by amendments dated date sec_6110 of the code provides that it may not be used or cited as precedent your authorized representative pursuant to your power_of_attorney submitted a copy of this letter is being sent to sincerely robert d patchell branch chief qualified_plans branch employee_benefits tax exempt government entities
